Maletz, Judge:
The subject importations, described as dolls, pixies, angels, santas, reindeer, or other animate figures, with music boxes, and covered by the protests enumerated in the schedule attached to and made a part of the decision herein, were classified by the appropriate customs officials as dolls, under item 737.20, TSTJS, and assessed with duty at the rate of 35 percent ad valorem, or as toy figures of animate objects, having a spring mechanism, of metal, under item 737.45, TSTJS, and assessed with duty at the rate of 24 percent ad valorem.
It is the contention of plaintiff that said importations should properly have been classified as an entirety with the music boxes on which they were mounted and at the same rate as the music boxes which were assessed under item 725.50, TSTJS, providing for duty at the rate of 16 percent ad valorem.
By a Submission on Agreed Statement of Facts between the parties, it has been agreed that the imported articles of merchandise marked with the letter “A” and initialed “BLN” by Import Specialist Robert L. Novak, on the invoices accompanying the entries covered by said protests consist of figures mounted at the time of importation on musical movements with a winding apparatus which serves also as a stand, and which are always used and operated mounted on said musical movements, having no identity separate or independant of the music box to which they are attached.
Upon the Submission on Agreed Statement of Facts, we hold that the importations marked and initialed as aforesaid should properly have been classified as a single unit, to wit, music boxes, under item 725.50, Tariff Schedules of the United States, and subjected to duty at the rate of 16 percent ad valorem. That claim in the protests is therefore sustained. As to all other importations and all other claims, the protests are overruled.
It Is Hereby Ordered, Adjudged, and DecReed : that the district director of Customs at the port of Chicago, Illinois, will reliquidate the entries accordingly.